Citation Nr: 1443486	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-41 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol dependence as secondary to service-connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1965 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

This case was previously before the Board, in July 2013, when the claim of entitlement to an initial evaluation in excess of 30 percent for PTSD, was granted and a 50 percent initial evaluation was assigned.  The Veteran appealed the Board's July 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which in April 2014, granted a Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision to the extent that it denied entitlement to an initial evaluation in excess of 50 percent for PTSD, failed to adjudicate a raised claim of entitlement to service connection for alcohol dependence as secondary to service-connected PTSD, and failed to adjudicate entitlement to a TDIU, and remanded the case pursuant to 38 U.S.C. § 7252(a) for re-adjudication consistent with the Motion.  

Additional evidence, to include an August 2014 private medical opinion, has been associated with the claims file since the most recent re-adjudication of the case by the RO.  In September 2014, the Veteran's representative waived review of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Consistent with the Court's April 2014 Order granting the parties' JMPR, the Board has determined that remand of the Veteran's claims is appropriate.

In the April 2014 JMPR, the parties argued that July 2013 Board decision did not address whether the Veteran's alcoholism was secondary to or aggravated by his PTSD.  Generally, VA compensation may not be paid for primary substance abuse disabilities, or for secondary disabilities arising from primary abuse.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.301 (2013).  However, compensation may be paid for substance abuse that is secondary to, or a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  The Board notes that the April 2008 VA examiner found the Veteran's alcohol dependence issues are separate from his PTSD.  However, a May 2008 VA treatment record reported the Veteran spent many years of his life using alcohol to deal with his mood symptoms and an August 2014 private medical opinion stated, in part, that the Veteran's PTSD, alcohol dependence and depressive disorder, not otherwise specified (NOS), are made worse by each other and cannot be separated.  The Board notes that whether the Veteran's alcoholism was secondary to or aggravated by his PTSD has not yet been developed or adjudicated by the RO, but it is inextricably intertwined with the claim of entitlement to an increased initial evaluation for PTSD.  Thus, the Board finds that another VA examination is necessary to address these issues and the conflicting evidence of record.  

Although entitlement to a TDIU was denied in a February 2010 rating decision, it remains part and parcel of the increased rating issue on appeal.  Following the development requested below, to include adjudication of the claim of entitlement to secondary service connection for alcohol dependence, due process requires that the RO adjudicate the issue of entitlement to a TDIU in the first instance.  Thus, the Board remands to ensure due process.

Finally, it appears that the Veteran receives regular treatment from the VA North Texas Health Care System.  Updated VA treatment records, from VA North Texas Health Care System, to include any associated outpatient clinics, since April 2012, should be obtained in light of the remand.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Undertake any actions necessary to comply with the VA's duty to notify the Veteran of the evidence and information needed to substantiate his claim for service connection for alcohol dependence as secondary to service-connected PTSD and entitlement to a TDIU.  

2.  Obtain the Veteran's recent VA treatment records, since April 2012, from the VA North Texas Health Care System and any associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, afford the Veteran a VA psychiatric examination for the purpose of evaluating the nature and severity of his service-connected PTSD and the relationship, if any, between his PTSD and alcohol dependence.  The Veteran's claims folder should be made available to the examiner.

The examination should include a detailed review of the Veteran's psychiatric history and current complaints, as well as a comprehensive mental status evaluation and any and all indicated diagnostic testing.

The examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's alcohol dependence is either proximately due to, or chronically aggravated by, the Veteran's PTSD.

The VA examiner should reconcile the April 2008 VA examination report, which stated the Veteran's alcohol dependence issues are separate from his PTSD with a May 2008 VA treatment record which reported the Veteran spent many years of his life using alcohol to deal with his mood symptoms and with the August 2014 private medical opinion which stated, in part, that the Veteran's PTSD, alcohol dependence and depressive disorder, NOS, are made worse by each other and cannot be separated.

Aggravation is defined as a worsening of the underlying disability beyond its natural progression.

A complete rationale for all opinions expressed should be provided. 

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Initially adjudicate the issue of the Veteran's entitlement to service connection for alcohol dependence as secondary to service-connected PTSD.  Notice of the determination and the Veteran's appellate rights should be issued to the Veteran and his representative.  If the benefit sought is not granted, the issue should be forwarded to the Board only if an appeal is timely completed.

6.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to evaluation in excess of 50 percent for PTSD and adjudicate the issue of entitlement to a TDIU on the merits, to include referral to the Director of Compensation and Pension Service, if warranted.  If any benefit sought on appeal is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



